Exhibit 28(j)(1) under Form N-1A Exhibit 23 under Item 601/Reg. S-K Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the references to our firm under the captions “Financial Highlights” in each Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information in Post-Effective Amendment Number 50 to the Registration Statement (Form N-1A, No. 2-72277) of Federated Short-Intermediate Duration Municipal Trust, and to the incorporation by reference of our report, dated August 23, 2010, on Federated Short-Intermediate Duration Municipal Trust, included in the Annual Shareholder Report for the fiscal year ended June 30, 2010. /s/ Ernst & Young LLP Boston, Massachusetts August 23, 2010
